Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continuity/Reexam Information for 16/755698 
    
        
            
                                
            
        
    

Parent Data16755698, filed 04/13/2020 is a national stage entry of PCT/CN2018/100430, International Filing Date: 08/14/2018claims foreign priority to 201710953300.5, filed 10/13/2017




Final Office Action



Claims 10 and 12--27 are pending.
Claims 1-9 and 11 were canceled.
No claim is allowed. 








Anordrin-

    PNG
    media_image1.png
    159
    250
    media_image1.png
    Greyscale

Anordrin (former developmental code name AF-53), also known as 2α,17α-diethynyl-A-nor-5α-androstane-2β,17β-diol dipropionate .
Anordrin has both weak estrogenic  and antiestrogenic activity. It binds to the estrogen receptor but does not bind to the androgen receptor or the progesterone receptor



Response to Remarks
Applicants response file don 04/25/2022 is acknowledged. Amendments in claims were entered.   Previous rejection was withdrawn because claims were amended.  Claims are drawn to increased in number of while blood cells or treating leucopenia.   

    PNG
    media_image2.png
    134
    287
    media_image2.png
    Greyscale

Applicants amended the claims however, if a structure was deleted. It seems to be better if at least one structure of a compound drawn will be better.   

Previously, Applicant’s response to response unity of invention requirement filed on 10/05/2021 is acknowledged.  Applicant elected ACP1, i.¢., 2a,17a-diethynyl-A-decarbonized-5a-androstane-28,17B-dihydroxyl diacetate compound, (compound (1b) and lung cancer from claim 15 to satisfy the species election requirements.   Applicant also elected the method for increasing the number of white blood cells to proceed with the examination if an election in this respect is required. Claims 10 -27 read on the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 10 and 12-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Following reasons apply:
Claim 10 is drawn to a method for increasing the number of white blood cells or preventing or treating leucopenia, which comprises: (a) administering an A-decarbonized-Sa- androstane compound as in claim 10.  to a subject in need.  All claims from 11-27 depend on claim 10.  

Example 1-Table 1 the experiment of ACP1 combined with cyclophosphamide on increasing white blood cells in mice bearing Lewis lune tumor.  Accordingly, it discloses that it was showed that ACP1 has a significant effect to improve or resist the cyclophosphamide-induced reduction of the number of white blood cells in mice.
Specification does not describe leucopenia.    There is no guidance for leucopenia by administering the compounds as in claim 10-27 as claimed.  Specification does not describe  method for increasing the number of white blood cells or preventing or treating leucopenia, which comprises: (a) administering an A-decarbonized-Sa- androstane compound to a subject in need. 

Specification does not describe sufficient number of species of the genus and its used as claimed.  Claimed method for increasing the number of white blood cells or preventing or treating leucopenia, which comprises: (a) administering an A-decarbonized-Sa- androstane compound to a subject in need.
Claim 15 contains large number of specific diseases which will be treated by the compounds as in claim 1. The tumor is selected from the group consisting of a gastric cancer, a liver cancer, a leukemia, a kidney cancer, a lung cancer, a small intestine cancer, a bone cancer, a prostate cancer, a colorectal cancer, a breast cancer, acolon cancer, a prostate cancer, a cervical cancer, a lymphoma, an adrenal tumor, and a bladder tumor.
It is known that a person with leukopenia has a low number of white blood cells, or leukocytes, in their blood. White blood cells help fight infection in the body. A person with a low white blood cell count is more likely to contract an infection. Leukopenia usually involves a lack of neutrophils, which are a type of white blood cell.
Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. 
Claimed invention is not fully described in the specification as claimed The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void. 
See MPEP 2163.01-02) for General principles governing compliance with the written description requirement applications. 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention.   The written description requirement has several policy objectives. “[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed.” In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Whenever the issue of written description arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). MPEP 2163.02). 
Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").
The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
 Written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 

Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.  Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627